


EXHIBIT 10.17

 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

Employment Contract

with indefinite duration

 

--------------------------------------------------------------------------------

 

Between

 

APTARGROUP SAS,

Registered Office: 36-38, rue de la Princesse, 78430 Louveciennes, France.

Company registration number: 383 307 337

Represented by Mr. Stephen J. Hagge, acting as “Président”

 

and

 

MR. SALIM HAFFAR

Address: Avenue du Feuillage 48, 1180 Ucle, Belgium

Nationality: French

 

The parties hereto agree as follows:

 

Article 1 — General Context

 

AptarGroup, Inc. (hereafter “AptarGroup”) is a global industrial group which
designs, manufactures and sells dispensing systems, sprays and closures for the
packaging of consumer products in the personal care, fragrance, cosmetic,
pharmaceutical, household, food, and beverage markets.

 

Aptargroup SAS, in Louveciennes, France, a subsidiary of AptarGroup (“AptarGroup
SAS” or “Company”), gathers the transverse and central functions located in
Europe and provides strategic services and general management assistance to
AptarGroup and the affiliates of AptarGroup.

 

In this context, it has been found relevant for Mr. Salim Haffar to be employed
by AptarGroup SAS, as from September 1st, 2013, to hold the responsibilities of
“Aptar Pharma President” within AptarGroup.

 

Article 2 — Collective Bargaining Agreement

 

This contract is governed by the Collective Bargaining Agreement of the French
Plastics Industry and by the internal rules of AptarGroup SAS.

 

Given that AptarGroup SAS is a subsidiary of AptarGroup, and the nature of
Mr. Salim Haffar’s functions, this contract shall also be bound by rules and
policies directly issued by AptarGroup in respect of executives of AptarGroup,
notably by Aptar’s Compliance Manual and related policies, including Aptar’s
Code of Business and Ethics.

 

Article 3 — Functions

 

Mr. Salim Haffar holds the position of “Aptar Pharma President”.

 

Mr. Salim Haffar will be a member of the Executive Committee starting from
January 1st, 2014.

 

1

--------------------------------------------------------------------------------


 

Mr. Salim Haffar reports to Mr. Stephen J. HAGGE, President & CEO of AptarGroup,
who is also AptarGroup SAS’ “Président”.

 

Mr. Salim Haffar’s functions may evolve according to the organization and the
activities of AptarGroup in general.

 

Mr. Salim Haffar is classified as executive, “940 points” on the scale of the
French Collective Bargaining Agreement of the Plastic Industry. Mr. Salim Haffar
has the status of a “senior executive manager” (as defined by article L.3111-2
of the French labor code) and is as such entitled to all rights and benefits
granted to senior executive managers by the French AptarGroup companies.

 

Article 4 — Term of Contract — Period of Notice

 

This contract shall remain in full force and effect for an unlimited period. It
is effective as of September 1st, 2013.

 

The terms and conditions of this contract are final and binding, without being
subject to any contractual trial period.

 

Each party has the right to terminate this contract according to the conditions
in this respect provided for by the law and subject, except in the event of
gross misconduct, to the legal and conventional provisions in respect of
notification of dismissal or resignation.

 

Article 5 — Compensation

 

Mr. Salim Haffar will receive a base gross annual salary equal to € 335,000
(three hundred thirty five thousand Euros), settled in 12 (twelve) equal monthly
payments, in addition to which, he is entitled to:

 

·                  an annual bonus for executive managers, based on AptarGroup’s
earnings and growth, in accordance with AptarGroup’s policies; this bonus may
amount up to 200% of the base salary paid during the year prorate temporis; it
will be paid in the month of March of the following year;

 

For 2013, the amount of € 100,000 (one hundred thousand euros -gross amount)
will be exceptionally guaranteed as a minimum bonus (to be paid in March 2014);

 

·                  an “intéressement “ premium, based on AptarGroup SAS’ year
end results, which may represent up to 8.5% of the annual compensation;

 

·                  a contribution from AptarGroup SAS to the company’s saving
plan (“PEE”), which amounts to € 4,200 (four thousand and two hundred Euros) per
year subject to an employee’s contribution during the same period of € 1,400
(thousand and four hundred Euros) to the PEE.;

 

·                  a contribution from AptarGroup SAS to the company’s
retirement saving plan (“PERCO”), which amounts to € 250 (two hundred and fifty
Euros) per year subject to an employee’s contribution during the same period of
€ 84 (eighty four Euros) to the PERCO;

 

An exceptional “welcome bonus” equal to € 200,000 (two hundred thousand euros)
will be paid with the first monthly salary.  Should this employment contract be
terminated, due to either resignation or dismissal for cause, (i.e. for serious
misconduct or wilful or intentional misconduct) this welcome bonus will be
reimbursed by Mr. Salim Haffar as follows:

 

·                 fully reimbursed, (i.e., up to € 200,000 (two hundred thousand
euros)) if such termination occurs within the first year of this employment
contract, (i.e., by or before August 31st, 2014);

 

2

--------------------------------------------------------------------------------


 

·                 reimbursed up to 2/3, (i.e., € 133,333 (one hundred thirty
three thousand and three hundred and thirty three euros)) if such termination
occurs during the second year of this employment contract, (i.e., between
September 1st, 2014 and August 31st, 2015);

 

·                 reimbursed up to 1/3, (i.e. € 66,667 (sixty six thousand and
six hundred and sixty seven euros)) if such termination occurs during the third
year of this employment contract, (i.e. between September 1st, 2015 and
August 31st, 2016).

 

AptarGroup SAS will provide Mr. Salim Haffar, with a company car according to
AptarGroup SAS French car policy.  This company car will be taxed as a salary in
kind according to the then prevailing tax rules as defined by AptarGroup SAS.

 

AptarGroup SAS will reimburse Mr. Salim Haffar his moving expenses from Belgium
to his new home in France (which shall be close to Louveciennes) on the basis of
the best of three quotations.

 

AptarGroup SAS will pay for Mr. Salim Haffar six months of rental expenses upon
his arrival in France.

 

Finally, upon starting date of this employment contract, Mr. Salim Haffar will
receive 2,500 restricted stock units and 50,000 stock options.  Afterwards,
Mr. Salim Haffar will be eligible to stock options according to the usual policy
and upon sole decision of the Board of Directors of AptarGroup, Inc.

 

Article 6 — Place of Work

 

Mr. Salim Haffar’s main place of work is AptarGroup SAS’ registered office.

 

Depending on the needs of the position he holds, Mr. Salim Haffar may undertake
business trips and temporary missions, either in France or abroad; such business
trips shall not bring about any change of place of residence and will be subject
to reimbursement of professional expenses on presentation of the corresponding
receipts.

 

Moreover, for reasons relating to the organization and the smooth functioning of
AptarGroup SAS or of AptarGroup, Mr. Salim Haffar’s main place of work could be
transferred in Paris region (“Ile de France”).  Such transfer shall comply, as
the case may be, with AptarGroup’s relocating policy.

 

Article 7 — Paid Vacation and Time Saving Account

 

Given the level of initiative that is required by the position that Mr. Salim
Haffar holds, the latter should devote all the time that is necessary in this
respect.

 

Mr. Salim Haffar benefits from the same rights in respect of paid vacation as
what is common to all employees of the Company, according to the provisions of
the Collective Bargaining Agreement of the French Plastics Industry.

 

Having the status of a “senior executive manager” (as defined by article
L.3111-2 of the French labor code), Mr. Salim Haffar will be excluded from the
application of the reduction in the number of working hour’s regulation of
June 11th, 2012, implemented within AptarGroup SAS.  Nevertheless, Mr. Salim
Haffar will be elected to benefit from the time saving account (“CET”), up to
5 (five) days per year.

 

Article 8 — Confidentiality

 

Mr. Salim Haffar shall strictly and absolutely refrain from disclosing any
information or confidential material he might obtain in the course of his
contract, regardless of their nature or origin.

 

3

--------------------------------------------------------------------------------


 

This obligation will also apply as of the execution date of this employment
agreement to any information or confidential material obtained within the frame
of formal or informal discussions with employees of AptarGroup SAS or any other
affiliate of AptarGroup in sight of Mr. Salim Haffar taking up in the most
effective way his new responsibilities.

 

This obligation shall survive and continue in full force and effect despite
termination of this agreement and regardless of the reason of its termination.

 

Article 9 — Intellectual Property

 

During the term of the present contract, and for a one year period after the
termination of this contract notwithstanding the cause of its termination,
Mr. Salim Haffar hereby agrees and acknowledges, without reservation or
exception, and without any additional compensation other than what is provided
for in this contract:

 

·                  To inform the Company of all inventions, improvements or
plans carried out by him/herself in the field of activity of AptarGroup;

 

·                  To vest in the Company or in any company within AptarGroup
requesting it, the exclusive ownership in France or abroad of such inventions,
improvements or plans;

 

·                  To fill in for that purpose all formalities and procedures
necessary to allow the Company to be the legitimate owner of the abovementioned
inventions, improvements, plans, etc.

 

Furthermore Mr. Salim Haffar shall waive to the Company or to any company within
AptarGroup requesting it, all title and rights, he may have in France or abroad,
to an invention made with a third party and within the scope materials, machines
or products manufactured and sold by AptarGroup.

 

In return for such transfer and waiver of ownership, AptarGroup SAS shall have,
any time it deems it fair and possible, the name of Mr. Salim Haffar figure as
inventor in the summary of the patent that will be filed by the said company to
protect Mr. Salim Haffar invention.  Both parties will also discuss, in all
fairness, the possibility of compensation, the amount and the form of which will
be, in any case, appraised by the said company.

 

Article 10 — Non-Competition

 

10.1                       Because of AptarGroup SAS’ and AptarGroup’s needs to
protect all its techniques, methods, processes, know-how and other information
that may be conveyed to Mr. Salim Haffar and that contribute to the efficiency
of its business, Mr. Salim Haffar, given the nature of his responsibilities,
shall refrain from:

 

·                  Working, either directly or indirectly, in any form
whatsoever or through any intermediary, for the benefit of private individuals
or corporate entities or any other organization having a Competing or Similar
Activity.

 

·                  Acquiring an interest, whether directly, indirectly or
through any intermediary, in any form whatsoever (e.g. creating a business,
acquiring a stake) in any private individual or corporate entity or any other
organization having a Competing or Similar Activity.

 

“Competing or Similar Activity” shall be understood as anything with a direct or
indirect relation to the activity of AptarGroup, (i.e. realization and
production of dispensing systems, sprays and closures for the packaging
industry) as well as any new activity of AptarGroup which would fall within
Mr. Salim Haffar’s scope of responsibility between the date hereof and the date
when this Article 10 will be implemented.

 

4

--------------------------------------------------------------------------------


 

10.2                       This non-competition obligation shall apply within
the European Union, as defined on July 1st, 2013, and Switzerland. The
geographic scope of this clause shall apply both to the location of the domicile
or registered office of the above-mentioned private individual or corporate
entity having a Competing or Similar Activity and to the pursuit of the
Competing or Similar Activity as such.

 

10.3                       The present clause shall apply for a period of 2
(two) years commencing on the date of the effective termination of the present
contract, whether or not Mr. Salim Haffar works for the duration of his period
of notice and regardless of the reason for the termination of the present
contract.

 

In consideration for this non-competition obligation, Mr. Salim Haffar shall
receive, except in the event of gross misconduct, a fixed amount for special
compensation equal to 50% (fifty percent) of the average monthly salary received
by him during his last 12 (twelve) months’ presence in the Company. This
compensation shall be paid as from the effective end of his activity for the
duration of implementation of this clause 10, until, if need be, the effective
date of retirement.

 

10.4                       In the event Mr. Salim Haffar does not comply with
the present clause, the Company shall be released from its obligation to pay
financial compensation.

 

Furthermore, Mr. Salim Haffar shall automatically owe a sum corresponding to 2
(two) years’ salary based on the average monthly salary received by him/her
during the last 12 (twelve) months’ presence in the Company.  Such sum shall be
paid to AptarGroup SAS for each infringement observed, without formal notice to
end the competing activity being necessary.

 

The payment of such sum does not exclude any right that AptarGroup SAS reserves
to sue Mr. Salim Haffar for compensation for the harm actually caused and to
take out an injunction to ensure that he ends the Competing or Similar Activity.

 

10.5                       However, AptarGroup SAS reserves the option of
releasing Mr. Salim Haffar from the non-competition obligation.  In this case,
the Company shall inform Mr. Salim Haffar accordingly by registered letter,
return receipt requested, within one month of notification of the termination of
his employment contract.

 

10.6                       Should it decide to release Mr. Salim Haffar from the
non-competition obligation, the Company shall then be released from its
obligation to pay the financial compensation provided for in paragraph 10.3
above.

 

10.7                       The provisions of this clause 10 shall not be
exclusive of any other Non-Competition clause provided for in any other document
executed by Mr. Salim Haffar with any company within AptarGroup, notably, but
not limited to, AptarGroup, Inc. Stock Option Agreements for Employees.

 

Article 11 — Non Solicitation of Employees

 

Mr. Salim Haffar hereby commits for a period of twelve months after the
termination of this employment contract for any cause, not to, without
AptarGroup SAS’ or AptarGroup’s prior written consent, solicit, offer a
position, or employ or having anybody solicit, offer a position or employ,
whether directly or indirectly, in the framework of an activity outside
AptarGroup SAS or AptarGroup, the services of employees, whether full-time or
part-time or under discussions, of AptarGroup SAS or any other affiliate of
AptarGroup during the previous twelve month period.

 

5

--------------------------------------------------------------------------------


 

Article 12 —Insurance, capitalization system and retirement scheme — Individual
status

 

12.1        Mr. Salim Haffar will be affiliated to the Company’s mandatory
pension plan.

 

Execution of this contract means acceptance of general employment conditions at
AptarGroup SAS, notably:

 

·                  Social security subrogation,

·                  “Malakoff Mederic” Group pension plan

·                  “Vauban Humanis Prévoyance” individual capitalization scheme

·                  Medical expenses cover managed by “Garantie Médicale et
Chirurgicale” (GMC), Unité de Gestion n°39, 1, rue Marcel Paul, 44097 Nantes
cedex 01.

 

12.2                       Mr. Salim Haffar shall inform the Company, without
delay, of any change that might occur in respect of his civil status, family
situation, military situation, address, etc.

 

Article 13 — Miscellaneous

 

13.1                       The cancellation of any one of the provisions of this
contract shall not terminate the contract as long as the litigious clause is not
considered by both parties as essential and determining to the agreement herein,
and the cancellation does not challenge the general balance of the contract. In
the event of cancellation of any of the provisions herein, the parties shall, in
any case, endeavor to negotiate in good faith the drawing up of an economically
equivalent clause.

 

13.2                       The failure of either party at any time to enforce or
request for enforcement of any provision of this contract shall not be construed
as a waiver of such provision.

 

13.3                       Any waiver by a party of any of its rights, or any
change of any provision of this contract, shall not come into force except in
writing, and if duly signed by both parties.

 

13.4                       This employment contract shall be governed,
interpreted and enforced, and all rights and obligations of the parties hereto
shall be determined in accordance with the laws of France.

 

13.5                       Any dispute, controversy or claim arising out of or
in connection with this contract, or the breach, termination or invalidity
hereof, that the parties are unable to resolve between themselves, shall be
submitted to the French Conciliation Board (“Conseil des Prud’hommes”) or to any
court having jurisdiction on AptarGroup SAS on the date the dispute is filed.

 

13.6                       This employment contract is drawn up in two original
copies.

 

6

--------------------------------------------------------------------------------


 

On behalf of AptarGroup SAS
July 25th, 2013

“Read, Approved and Accepted”
July 31st, 2013

 

 

 

 

Stephen J. HAGGE
Président

Salim Haffar

 

7

--------------------------------------------------------------------------------
